Citation Nr: 0816681	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
hypothyroidism, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for a 
depressive disorder, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967 and from February to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto, which granted service connection 
for hypothyroidism and a depressive disorder and assigned 
initial 10 and 30 percent ratings, respectively, effective 
from August 2003.  

The issue of the initial evaluation for a depressive disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypothyroidism does not cause mental 
sluggishness or constipation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Here, 
the veteran's claim for service connection for hypothyroidism 
was granted in February 2005 and a disability rating and 
effective date were assigned.  Because the notice provided in 
August 2004, before service connection was granted, was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the RO obtained VA medical records 
and examined the veteran in November 2004.  VA has satisfied 
its assistance duties.

Analysis

The veteran has appealed the 10 percent rating assigned by 
the RO for hypothyroidism under Diagnostic Code 7903.  He 
stated in July 2005 that when he is very hot or cold, he gets 
more nervous, trembles a lot, and gets very fatigued.  His 
wife added in July 2005 that he gets sweaty and tired at 
these times.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

As the veteran has perfected an appeal of the rating assigned 
for hypothyroidism in the initial award of service 
connection, the Board must evaluate all evidence of record 
reflecting the severity of the veteran's disability from the 
date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e., separate ratings for 
different time periods. 

Under Diagnostic Code 7903, a 10 percent rating is warranted 
when there is fatigability or if continuous medication is 
required for control.  A 30 percent rating is warranted if 
there is fatigability, constipation, and mental sluggishness.  
A 60 percent rating is warranted if there is muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is warranted if there is cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  

On VA examination for thyroid disorders in November 2004, the 
veteran stated that he had been on Synthroid since he was 
found to have hypothyroidism in August 2003.  He complained 
of fatigability and cold and heat intolerance.  He denied 
constipation and weight gain or loss.  He weighed 153 pounds.  
He had adequate muscle strength and his heart rate was 60 
beats per minute.  The examiner stated that the veteran's 
thyroid secreting hormone was within normal limits and that 
he had no other residuals of thyroid disease or its 
treatment.

The veteran complained of fatigability on VA examination in 
November 2004, but there is no evidence of record showing 
that he has mental sluggishness or constipation associated 
with his hypothyroidism, as required for the assignment of a 
30 percent rating under Diagnostic Code 7903.  In fact, he 
denied any constipation.  Accordingly, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

A higher initial rating for hypothyroidism is denied. 


REMAND

The veteran has submitted an October 2007 Social Security 
Administration (SSA) decision which shows that there are 
records concerning his psychiatric disability which have not 
been associated with his claims folder.  All records 
considered by SSA should be obtained.  

Additionally, it appears that the veteran is receiving 
ongoing VA treatment, so any  VA medical records dated since 
September 2007 should be obtained on remand.  A VA 
psychiatric examination should also be conducted, as the 
award decision by SSA in 2007 is an indication that the 
veteran's depressive disorder may have become worse since the 
last VA examination in April 2006.  

Finally, all evidence which the veteran submitted directly to 
the Board since the July 2006 supplemental statement of the 
case should be considered by the RO in the first instance, as 
a waiver of RO consideration has not been received.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits, which was granted 
in October 2007.

2.  Make arrangements to obtain VA 
medical records of psychiatric 
treatment which the veteran has 
received from the Ponce, Puerto Rico, 
VA Medical Center, dated since 
September 2007.  

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine 
the current severity of his depressive 
disorder.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with completion 
of the examination report.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
his service-connected depressive 
disorder.  The examiner must conduct a 
detailed mental status examination.  
The examiner must also discuss the 
effect, if any, of the veteran's 
depressive disorder on his social and 
industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's depressive disorder 
consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain 
the significance of the score.

A complete rationale for all opinions 
should be provided.  

4.  Thereafter, the RO should again 
consider the veteran's claim in light of 
all additional evidence added to the 
record since the issuance of the July 
2006 supplemental statement of the case.  
This should include all evidence 
submitted by the veteran directly to the 
Board after July 2006.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


